


INSTRUMENT TO ADOPT
AMENDMENT THREE TO THE
FLEETBOSTON FINANCIAL CORPORATION
RETIREMENT INCOME ASSURANCE PLAN


          WHEREAS, FleetBoston Financial Corporation (the “Company”) sponsors
for the benefit of eligible employees the FleetBoston Financial Corporation
Retirement Income Assurance Plan (the “RIAP”);

          WHEREAS, Article 6 of the RIAP provides that the Company shall have
the right at any time to amend the RIAP;

          WHEREAS, the Human Resources and Board Governance Committee of the
Company’s Board of Directors, by resolution adopted June 17, 1998, delegated to
the General Counsel of the Company the power and authority to amend the RIAP to
the extent that any such amendment does not materially increase the cost of the
Company’s non-qualified plans (including the RIAP) and relates to a corporate
merger or acquisition;

          WHEREAS, employees of Liberty Wanger Asset Management, L.P. (“Wanger
Employees”), as a result of the acquisition by Fleet National Bank of the asset
management business of Liberty Financial Companies, Inc., generally became
eligible to participate in the tax-qualified retirement plans maintained by the
Company; and

           WHEREAS, the Company wishes to exclude the Wanger Employees from
coverage under the RIAP at least until the end of 2005;

          NOW THEREFORE, the RIAP is hereby amended, as of November 1, 2001, to
add a new Section B to the end of Appendix A to read as follows:

          B.    Liberty Wanger Asset Management.

            No employee who was employed with Liberty Wanger Asset Management,
L.P. at the time of the acquisition by Fleet National Bank of the asset
management business of Liberty Financial Companies, Inc., shall be a Participant
in the Plan at any time prior to December 31, 2005.


--------------------------------------------------------------------------------


           IN WITNESS WHEREOF, this Amendment Three has been executed by a duly
authorized officer of FleetBoston Financial Corporation this 24th day of
December, 2001.

  FLEETBOSTON FINANCIAL CORPORATION       
 By:  /s/ WILLIAM C. MUTTERPERL                  William C. Mutterperl
             Executive Vice President, General
              Counsel and Secretary













2


--------------------------------------------------------------------------------
